FILED
                            NOT FOR PUBLICATION                            AUG 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50616

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02715-JAH

  v.
                                                 MEMORANDUM*
MANUEL ALEJANDRO PATINO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Manuel Alejandro Patino appeals from the district court’s judgment and

challenges the 95-month sentence imposed following his guilty-plea conviction for

possession of methamphetamine with intent to distribute, in violation of 21 U.S.C.

§ 841(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patino claims that the court erred by denying his request for a minor rule

reduction pursuant to U.S.S.G. § 3B1.2 because (1) Patino presented sufficient

evidence to justify the reduction, and (2) the court improperly relied upon hearsay

statements regarding his status as a recruiter to deny the reduction. We review for

clear error the district court’s factual determination that a defendant is not a minor

participant. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir.

2011). In light of the record, including Patino’s transportation of a substantial

amount of currency and methamphetamine, the court did not clearly err by denying

the adjustment. See id. at 1193. Further, because Patino has not shown that the

challenged statements regarding his status as a recruiter were false or unreliable,

the district court did not err by considering them. See United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009).

      Patino next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Patino’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence is

substantively reasonable in light of the totality of the circumstances and 18 U.S.C.

§ 3553(a) sentencing factors, including the nature of Patino’s offense. See id.

      AFFIRMED.




                                           2                                    13-50616